This is an action of contract to recover the amount of a judgment entered in favor of the plaintiff’s testatrix on June 7, 1920. The trial judge found for the defendant. The case is here on the plaintiff’s exceptions. The equitable defence of loches raised by the defendant is not applicable to an action of contract based on a judgment. See Haynes v. Blanchard, 194 Mass. 244, 246. The only issue involved in the instant ease was whether the judgment had been paid. This issue disappeared when the defendant admitted the judgment had not been paid. The judge was in error in not allowing the plaintiff’s request that “The evidence requires a finding for the plaintiff.”

Exceptions sustained.


Judgment for the plaintiff.